DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 7, 9, 11, 19, 23, 26, 45, 47 and 104-113 are pending, claims 2-6, 8, 10, 12-18, 20-22, 24-25, 27-44, 46, 48-103, and claims 106-113 are newly added.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Si et al. US 20190116616 A1, hereinafter Si in view of Tijink et al. US 20110263207 A1, hereinafter Tijink and further in view of Seok US 20160081010 A1, hereinafter Seok.
Regarding claim 1, Si teaches a data transmission method (Si: Summary and para. [0108] terminal), comprising:
acquiring predefined information (Si: para. [0108-0110] the base station may indicate, through 2 bits in the downlink control information, whether the terminal performs LBT and the type of LBT. For example, the base station instructs, through the bit 00 in the subframe n, the terminal not to perform LBT when feeding back the ACK/NACK, or instructs, through the bit 01 in the subframe n, the terminal to perform the Type 2 of LBT when feeding back the ACK/NACK, or instructs, through the bit 10 in the subframe n, the terminal to perform the Type 4 of LBT when feeding back the ACK/NACK, where the bit 11 is in a reserved state and does not indicate any information);
determining, according to the predefined information, whether to perform a listen-before-talk (LBT) mechanism before transmission (Si: para. [0108-0110] the base station may indicate, through 2 bits in the downlink control information, whether the terminal performs LBT and the type of LBT. For example, the base station instructs, through the bit 00 in the subframe n, the terminal not to perform LBT when feeding back the ACK/NACK, or instructs, through the bit 01 in the subframe n, the terminal to perform the Type 2 of LBT when feeding back the ACK/NACK, or instructs, through the bit 10 in the subframe n, the terminal to perform the Type 4 of LBT when feeding back the ACK/NACK, where the bit 11 is in a reserved state and does not indicate any information);
upon the predefined information carrying LBT indication information, performing the LBT mechanism before a transmission device performs transmission according to a (Si: para. [0108-0110] the base station may indicate, through 2 bits in the downlink control information, whether the terminal performs LBT and the type of LBT. For example, the base station instructs, through the bit 00 in the subframe n, the terminal not to perform LBT when feeding back the ACK/NACK, or instructs, through the bit 01 in the subframe n, the terminal to perform the Type 2 of LBT when feeding back the ACK/NACK, or instructs, through the bit 10 in the subframe n, the terminal to perform the Type 4 of LBT when feeding back the ACK/NACK, where the bit 11 is in a reserved state and does not indicate any information); [[and]] or
upon the predefined information not carrying the LBT indication information, performing a predetermined non-LBT processing operation before the transmission device performs transmission according to the predetermined transmission mode (Si: para. [0108-0110] the base station may indicate, through 2 bits in the downlink control information, whether the terminal performs LBT and the type of LBT. For example, the base station instructs, through the bit 00 in the subframe n, the terminal not to perform LBT when feeding back the ACK/NACK, or instructs, through the bit 01 in the subframe n, the terminal to perform the Type 2 of LBT when feeding back the ACK/NACK, or instructs, through the bit 10 in the subframe n, the terminal to perform the Type 4 of LBT when feeding back the ACK/NACK, where the bit 11 is in a reserved state and does not indicate any information),
wherein the predetermined transmission mode comprises: an omnidirectional mode or a directional mode (Si: para. [0108-0110] the base station may indicate, through 2 bits in the downlink control information, whether the terminal performs LBT and the type of LBT. For example, the base station instructs, through the bit 00 in the subframe n, the terminal not to perform LBT when feeding back the ACK/NACK, or instructs, through the bit 01 in the subframe n, the terminal to perform the Type 2 of LBT when feeding back the ACK/NACK, or instructs, through the bit 10 in the subframe n, the terminal to perform the Type 4 of LBT when feeding back the ACK/NACK, where the bit 11 is in a reserved state and does not indicate any information).
It is noted that Si does not explicitly disclose: wherein in a case where the transmission device performs transmission according to a directional mode, performing the LBT mechanism before performing the transmission according to the directional mode 
However, Tijink from the same or similar fields of endeavor teaches the use of: wherein in a case where the transmission device performs transmission according to a directional mode, performing the LBT mechanism before performing the transmission according to the directional mode (Tijink: para. [0018 & 0016] After checking whether the channel is free (LBT, Listen Before Talk), the entire radio communication of the transceiver 5 with the OBU 3 can be conducted via the directional antenna 7 and receives via the directional antenna 7). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Tijink in the method of Si. One of ordinary skill in the art would be motivated to do so for the transceiver is configured in order to first check whether the selected channel is free and then to transmit the channel reservation message, which results in a particularly low susceptibility to interference (Tijink: para. [0006]). 
the directional mode comprises: determining signal energy received by the transmission device in a directional beam: in a case of the signal energy received in the directional beam being not greater than the predetermined threshold value, determining that the channel in the directional beam is idle; or in a case of the signal energy received in the directional beam being greater than the predetermined threshold value, determining that the channel in the directional beam is busy.
However, Seok from the same or similar fields of endeavor teaches the use of: the directional mode comprises: determining signal energy received by the transmission device in a directional beam: in a case of the signal energy received in the directional beam being not greater than the predetermined threshold value, determining that the channel in the directional beam is idle; or in a case of the signal energy received in the directional beam being greater than the predetermined threshold value, determining that the channel in the directional beam is busy (Seok: para. [0332] and FIG. 28, when the reception STA changes the CCA type from CCA Type 1 to CCA Type 2 and then applies the energy detection CCA threshold, the channel state may be reported as " idle" since the received signal strength is less than the energy detection CCA threshold of CCA Type 2. Para. [0333] the channel state may be reported as “busy” since the received signal strength is higher than the preamble detection CCA threshold of CCA Type 2). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Seok in the method of Si and Tijink. One of ordinary skill in the art would be motivated to do so for provide a new backoff method and apparatus including an (Seok: para. [0024]).

Regarding claim 26, Si, Tijink and Seok teach the method of claim 1, wherein the predefined information comprises at least one of: a transmission mode, indication signaling, an information type (Si: para. [0108-0110] the base station may indicate, through 2 bits in the downlink control information, whether the terminal performs LBT and the type of LBT. For example, the base station instructs, through the bit 00 in the subframe n, the terminal not to perform LBT when feeding back the ACK/NACK, or instructs, through the bit 01 in the subframe n, the terminal to perform the Type 2 of LBT when feeding back the ACK/NACK, or instructs, through the bit 10 in the subframe n, the terminal to perform the Type 4 of LBT when feeding back the ACK/NACK, where the bit 11 is in a reserved state and does not indicate any information), frame structure information, a beam identifier (ID), a beamforming weight, a beam type, a beam pattern, a threshold value, an LBT mechanism indication, a time domain resource, a corresponding relationship between the time domain resource and a beam, a frequency domain resource, a frequency domain hopping manner, a channel reciprocity indication, data, a beam switching indication, or a transmission mode switching indication;
wherein the indication signaling comprises at least one of: physical layer downlink control Page 104842-4039-9324.1Application No.: 16/335,448Atty. Dkt. No. 118517-0151information (DCI) signaling (Si: para. [0013] DCI), or higher-layer radio resource control (RRC) signaling (Si: para. [0093] RRC); or wherein the information type comprises at least one of: control information (Si: para. [0125] control information), data (Si: para. [0125] data), a reference signal, or a traffic type (Si: para. [0100] indication information includes the type and/or the parameter configuration of the LBT process); or wherein the beam type comprises: a single-beam type (Seok: para. [0189] beamformed) and a multi-beam type; or wherein the predefined information is determined in at least one of following manners: the predefined information is predefined, the predefined information is pre-agreed by a base station and a user equipment (UE), the predefined information is indicated through physical layer downlink control information (DCI) signaling (Si: para. [0108-0110] the base station may indicate, through 2 bits in the downlink control information, whether the terminal performs LBT and the type of LBT. For example, the base station instructs, through the bit 00 in the subframe n, the terminal not to perform LBT when feeding back the ACK/NACK, or instructs, through the bit 01 in the subframe n, the terminal to perform the Type 2 of LBT when feeding back the ACK/NACK, or instructs, through the bit 10 in the subframe n, the terminal to perform the Type 4 of LBT when feeding back the ACK/NACK, where the bit 11 is in a reserved state and does not indicate any information), or the predefined information is configured through higher-layer radio resource control (RRC) signaling. One of ordinary skill in the art would be motivated to do so for provide a new backoff method and apparatus including an operation of determining whether a wireless medium (WM) is busy or idle by applying an appropriate parameter (Seok: para. [0024]).

s 106 and 107 is/are rejected under 35 U.S.C. 103 as being unpatentable over 1 as applied to claim 1 above, and further in view of Jeon et al. US 20110128948 A1, hereinafter Jeon.
Regarding claim 106, Si, Tijink and Seok teach the method of claim 1, Si, Tijink and Seok do not explicitly disclose wherein the predetermined transmission mode comprises: an omnidirectional mode or the directional mode; wherein the directional mode comprises at least one of: a directional transmit beam, or a directional receive beam.
However, Jeon from the same or similar fields of endeavor teaches the use of: transmission mode comprises: an omnidirectional mode or a directional mode (Jeon: para. [0043-0044] FIG. 3, station D first transmits a pseudo-carrier packet omni-directionally, and para. [0048] the remainder of the plurality of stations resume their data transmissions [S350]. the use of directional antenna forming links between and among individual ones of the plurality of stations); wherein the directional mode comprises at least one of: a directional transmit beam, or a directional receive beam (Jeon: para. [0016 & 0047] transmitting data to the target station beginning at the start time for the identified duration by a directional transmission). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Jeon in the method of Si. One of ordinary skill in the art would be motivated to do so for a collision problem possibly caused by a random access in case of overlapped directional antenna beams linking pairs of stations can be solved and by which communication (Jeon: para. [0062 & 0012] and Abstract).

Regarding claim 107, Si, Tijink, Seok and Jeon teach the method of claim 106, wherein for one transmission device, a relationship between the directional transmit beam and the directional receive beam comprises: the directional transmit beam being the same as the directional receive beam; or the directional transmit beam being different from the directional receive beam; or the directional transmit beam partially overlapping the directional receive beam. (Jeon: para. [0009] and FIG. 1 a case where directional antenna beams linking pairs of receiving/transmitting stations overlap with each other). One of ordinary skill in the art would be motivated to do so for a collision problem possibly caused by a random access in case of overlapped directional antenna beams linking pairs of stations can be solved and by which communication between those stations can be reliably performed (Jeon: para. [0062 & 0012] and Abstract).

Claims 45, 105 and 113 is/are rejected under 35 U.S.C. 103 as being unpatentable over Si et al. US 20190116616 A1, hereinafter Si in view of Jeon et al. US 20110128948 A1, hereinafter Jeon, further in view of Tijink et al. US 20110263207 A1, hereinafter Tijink and further in view of Seok US 20160081010 A1, hereinafter Seok.
Regarding claim 45, Si teaches a data receiving method, comprising:

acquiring predefined information (Si: para. [0108-0110] the base station may indicate, through 2 bits in the downlink control information, whether the terminal performs LBT and the type of LBT. For example, the base station instructs, through the bit 00 in the subframe n, the terminal not to perform LBT when feeding back the ACK/NACK, or instructs, through the bit 01 in the subframe n, the terminal to perform the Type 2 of LBT when feeding back the ACK/NACK, or instructs, through the bit 10 in the subframe n, the terminal to perform the Type 4 of LBT when feeding back the ACK/NACK, where the bit 11 is in a reserved state and does not indicate any information); and

performing, based on the predefined information, information reception processing according to an mode (Si: para. [0108-0110] the base station may indicate, through 2 bits in the downlink control information, whether the terminal performs LBT and the type of LBT. For example, the base station instructs, through the bit 00 in the subframe n, the terminal not to perform LBT when feeding back the ACK/NACK, or instructs, through the bit 01 in the subframe n, the terminal to perform the Type 2 of LBT when feeding back the ACK/NACK, or instructs, through the bit 10 in the subframe n, the terminal to perform the Type 4 of LBT when feeding back the ACK/NACK, where the bit 11 is in a reserved state and does not indicate any information).
It is noted that Si does not explicitly disclose: information reception processing according to an omnidirectional mode or a directional mode.
However, Jeon from the same or similar fields of endeavor teaches the use of: information reception processing according to an omnidirectional mode or a directional mode (Jeon: para. [0043-0044] FIG. 3, station D first transmits a pseudo-carrier packet omni-directionally, and para. [0048] the remainder of the plurality of stations resume their data transmissions [S350]. the use of directional antenna forming links between and among individual ones of the plurality of stations). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Jeon in the method of Si. One of ordinary skill in the art would be motivated to do so for a collision problem possibly caused by a random access in case of overlapped directional antenna beams linking pairs of stations can be solved and by which communication between those stations can be reliably performed (Jeon: para. [0062 & 0012] and Abstract).
It is noted that Si and Jeon do not explicitly disclose: wherein before the reception device performs reception according to the directional mode, the method comprises: performing a listen-before-talk (LBT) mechanism on a directional beam. 
However, Tijink from the same or similar fields of endeavor teaches the use of: wherein before the reception device performs reception according to the directional mode, the method comprises: performing a listen-before-talk (LBT) mechanism on a directional beam (Tijink: para. [0018 & 0016] After checking whether the channel is free (LBT, Listen Before Talk), the entire radio communication of the transceiver 5 with the OBU 3 can be conducted via the directional antenna 7 and receives via the directional antenna 7). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Tijink in the method of Si and Jeon. One of ordinary skill in the art would be motivated to do so for the transceiver is configured in order to first check whether the selected channel is free and then to transmit the channel reservation message, which results in a particularly low susceptibility to interference (Tijink: para. [0006]). 
a directional beam, which comprises: determining signal energy received by the reception device in the directional beam; when the signal energy received in the directional beam is not greater than the predetermined threshold value, determining that the channel in the directional beam is idle; or when the signal energy received in the directional beam is greater than the predetermined threshold value, determining that the channel in the directional beam is busy.
However, Seok from the same or similar fields of endeavor teaches the use of: a directional beam, which comprises: determining signal energy received by the reception device in the directional beam; when the signal energy received in the directional beam is not greater than the predetermined threshold value, determining that the channel in the directional beam is idle; or when the signal energy received in the directional beam is greater than the predetermined threshold value, determining that the channel in the directional beam is busy (Seok: para. [0332] and FIG. 28, when the reception STA changes the CCA type from CCA Type 1 to CCA Type 2 and then applies the energy detection CCA threshold, the channel state may be reported as " idle" since the received signal strength is less than the energy detection CCA threshold of CCA Type 2. Para. [0333] the channel state may be reported as “busy” since the received signal strength is higher than the preamble detection CCA threshold of CCA Type 2). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Seok in the method of Si, Jeon and Tijink. One of ordinary skill in the art would be motivated to do so for provide a new backoff method and apparatus including an (Seok: para. [0024]).

Regarding claim 105, Si, Jeon, Tijink and Seok teach a data reception apparatus, comprising: a processor and a memory, wherein the processor is configured to execute instructions in the memory, and the instructions comprises instructions for executing the data receiving method of claim 45 (Si: para. [0130 & 135] a computer program indicating related hardware, and the computer program includes instructions for performing some or all of the above steps. The computer program can be stored in a readable storage medium, which can be any form of storage medium).

Regarding claim 113, Si, Jeon, Tijink and Seok teach the method of claim 45, wherein whether a reception device performs a listen-before-talk (LBT) mechanism before receiving information according to the omnidirectional mode or the directional mode (Tijink: para. [0018 & 0016] After checking whether the channel is free (LBT, Listen Before Talk), the entire radio communication of the transceiver 5 with the OBU 3 can be conducted via the directional antenna 7 and receives via the directional antenna 7) is determined in one of following manners: predefinition; pre-agreement between a sending device and a reception device (Tijink: para. [0016] transmit a channel reservation message RTS (request to send) in the channel selected for the directional radio communication with the OBU 3. The OBU 3 can answer with a channel reservation acknowledgement CTS (clear to send), for example, and other transceiver devices such as the transceiver device 10 can listen to one or both of the messages RTS, CTS and hold back from own transmissions during the estimated transmission time. And para. [0017] LBT and RTS functions can also be conducted in succession, i.e. the transceiver 5 checks whether the selected channel is free (LBT) in a first step, and then transmits the channel reservation message RTS in a second step); indication through physical layer downlink control information (DCI) signaling; or indication through higher-layer radio resource control (RRC) signaling. One of ordinary skill in the art would be motivated to do so for the transceiver is configured in order to first check whether the selected channel is free and then to transmit the channel reservation message, which results in a particularly low susceptibility to interference (Tijink: para. [0006]).


Claims 104 is/are rejected under 35 U.S.C. 103 as being unpatentable over Si et al. US 20190116616 A1, hereinafter Si in view of Jeon et al. US 20110128948 A1, hereinafter Jeon, and further in view of Seok US 20160081010 A1, hereinafter Seok.
Regarding claim 104, Si teaches a data transmission apparatus (Si: Summary and para. [0108] terminal), comprising: a processor and a memory, wherein the processor is configured to execute instructions in the memory (Si: para. [0130 & 135] a computer program indicating related hardware, and the computer program includes instructions for performing some or all of the above steps. The computer program can be stored in a readable storage medium, which can be any form of storage medium), wherein the instructions comprise:
(Si: para. [0108-0110] the base station may indicate, through 2 bits in the downlink control information, whether the terminal performs LBT and the type of LBT. For example, the base station instructs, through the bit 00 in the subframe n, the terminal not to perform LBT when feeding back the ACK/NACK, or instructs, through the bit 01 in the subframe n, the terminal to perform the Type 2 of LBT when feeding back the ACK/NACK, or instructs, through the bit 10 in the subframe n, the terminal to perform the Type 4 of LBT when feeding back the ACK/NACK, where the bit 11 is in a reserved state and does not indicate any information);
instructions for determining, according to the predefined information, whether to perform a listen-before-talk (LBT) mechanism before transmission (Si: para. [0108-0110] the base station may indicate, through 2 bits in the downlink control information, whether the terminal performs LBT and the type of LBT. For example, the base station instructs, through the bit 00 in the subframe n, the terminal not to perform LBT when feeding back the ACK/NACK, or instructs, through the bit 01 in the subframe n, the terminal to perform the Type 2 of LBT when feeding back the ACK/NACK, or instructs, through the bit 10 in the subframe n, the terminal to perform the Type 4 of LBT when feeding back the ACK/NACK, where the bit 11 is in a reserved state and does not indicate any information); and
instructions for: upon LBT indication information being carried in the predefined information, performing the LBT mechanism before a transmission device performs transmission according to a predetermined transmission mode (Si: para. [0108-0110] the base station may indicate, through 2 bits in the downlink control information, whether the terminal performs LBT and the type of LBT. For example, the base station instructs, through the bit 00 in the subframe n, the terminal not to perform LBT when feeding back the ACK/NACK, or instructs, through the bit 01 in the subframe n, the terminal to perform the Type 2 of LBT when feeding back the ACK/NACK, or instructs, through the bit 10 in the subframe n, the terminal to perform the Type 4 of LBT when feeding back the ACK/NACK, where the bit 11 is in a reserved state and does not indicate any information); or [[and]] 
upon the LBT indication information being not carried in the predefined information, performing a predetermined non-LBT processing operation before the transmission device performs the transmission according to the predetermined transmission mode (Si: para. [0108-0110] the base station may indicate, through 2 bits in the downlink control information, whether the terminal performs LBT and the type of LBT. For example, the base station instructs, through the bit 00 in the subframe n, the terminal not to perform LBT when feeding back the ACK/NACK, or instructs, through the bit 01 in the subframe n, the terminal to perform the Type 2 of LBT when feeding back the ACK/NACK, or instructs, through the bit 10 in the subframe n, the terminal to perform the Type 4 of LBT when feeding back the ACK/NACK, where the bit 11 is in a reserved state and does not indicate any information),
wherein the predetermined transmission mode (Si: para. [0108-0110] the base station may indicate, through 2 bits in the downlink control information, whether the terminal performs LBT and the type of LBT. For example, the base station instructs, through the bit 00 in the subframe n, the terminal not to perform LBT when feeding back the ACK/NACK, or instructs, through the bit 01 in the subframe n, the terminal to perform the Type 2 of LBT when feeding back the ACK/NACK, or instructs, through the bit 10 in the subframe n, the terminal to perform the Type 4 of LBT when feeding back the ACK/NACK, where the bit 11 is in a reserved state and does not indicate any information) 
It is noted that Si does not explicitly disclose: transmission mode comprises: an omnidirectional mode or a directional mode.
However, Jeon from the same or similar fields of endeavor teaches the use of: transmission mode comprises: an omnidirectional mode or a directional mode (Jeon: para. [0043-0044] FIG. 3, station D first transmits a pseudo-carrier packet omni-directionally, and para. [0048] the remainder of the plurality of stations resume their data transmissions [S350]. the use of directional antenna forming links between and among individual ones of the plurality of stations). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Jeon in the method of Si. One of ordinary skill in the art would be motivated to do so for a collision problem possibly caused by a random access in case of overlapped directional antenna beams linking pairs of stations can be solved and by which communication between those stations can be reliably performed (Jeon: para. [0062 & 0012] and Abstract).
It is noted that Si and Jeon do not explicitly disclose: wherein the instructions specifically comprise instructions for: determining signal energy received by the transmission device in a directional beam; in a case of the signal energy received in the directional beam being not greater than the predetermined threshold value, determining that the channel in the directional beam is idle; or in a case of the signal energy received in the directional beam being greater than the predetermined threshold value, determining that the channel in the directional beam is busy.
However, Seok from the same or similar fields of endeavor teaches the use of: wherein the instructions specifically comprise instructions for: determining signal energy received by the transmission device in a directional beam; in a case of the signal energy received in the directional beam being not greater than the predetermined threshold value, determining that the channel in the directional beam is idle; or in a case of the signal energy received in the directional beam being greater than the predetermined threshold value, determining that the channel in the directional beam is busy (Seok: para. [0332] and FIG. 28, when the reception STA changes the CCA type from CCA Type 1 to CCA Type 2 and then applies the energy detection CCA threshold, the channel state may be reported as " idle" since the received signal strength is less than the energy detection CCA threshold of CCA Type 2. Para. [0333] the channel state may be reported as “busy” since the received signal strength is higher than the preamble detection CCA threshold of CCA Type 2). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Seok in the method of Si and Jeon. One of ordinary skill in the art would be motivated to do so for provide a new backoff method and apparatus including an operation of determining whether a wireless medium is busy or idle by applying an appropriate parameter (Seok: para. [0024]).

Allowable Subject Matter
Claims 7, 9, 11, 19, 23, , 47 and 108-112 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Remarks, filed 02/16/2021, with respect to 112 2nd Rejection have been fully considered and are persuasive.  The 112 2nd Rejection of claim 47 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 02/16/2021, with respect to Claim Objection have been fully considered and are persuasive.  The Claim Objection of claim 23 has been withdrawn.
Though incorporated portions of previously indicated allowable subject matter claim 6 into independent claims, the claim scope of original claim 1 was also amended, which makes claim 1 different than the original proposed allowable claim scope. Therefore, an updated search was performed according to the current amended claim scope in claim 1. Applicant’s arguments with respect to claim(s) 1, 45 and 104 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064.  The examiner can normally be reached on 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WUTCHUNG CHU/Primary Examiner, Art Unit 2468